Citation Nr: 1214862	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-21 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, diagnosed as degenerative arthritis, status-post surgical correction of genu varum.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to June 1975.  

This matter is on appeal from a May 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was then remanded by the Board in March 2011 for further development and is now ready for disposition.

The Veteran testified before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral genu varum was noted and diagnosed on induction, and is not shown to have increased in severity during service (or as a result of an event or injury therein).  


CONCLUSION OF LAW

A bilateral knee disorder, diagnosed as degenerative arthritis, status-post surgical correction of genu varum, preexisted service and was not aggravated by such service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.


With respect to the Dingess requirements, this notice was not provided prior to the initial unfavorable decision on the claim by the RO.  However, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, after the Dingess notice letter was sent to the Veteran in August 2006, the claim was readjudicated, and a supplemental statement of the case (SSOC) was issued in April 2009.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records, as well as the treatment records submitted in conjunction with a claim for benefits with the Social Security Administration.   The Veteran also submitted statements from friends and family in support of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, in November 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, at the November 2010 hearing, the undersigned Veterans Law Judge identified the single issue on appeal.  See Hearing Transcript (T.) at p. 2.  Information was also solicited regarding the symptoms experienced by the Veteran during his active duty service T. at 5-9.  He was specifically advised that he needed to present evidence showing that his preexisting bilateral knee disability increased in severity as a result of his active service.  T. at 8.  The Veteran was even provided the opportunity to secure and submit a medical opinion addressing this question.  T. at 11.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, VA opinions with respect to the issue on appeal were obtained April 2005 and April 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board found the April 2004 opinion inadequate, as it was unclear regarding whether the Veteran's preexisting knee disorder was aggravated during active duty service.  The examiner provided only a speculative opinion without any supporting rationale.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  Therefore, the Board remanded the claim in March 2011 in order to clarify this opinion.  

Pursuant to the Remand instructions, a new examination was conducted in April 2011.  The resulting opinion was again speculative in nature.  However, unlike the April 2005 opinion, the April 2011 is adequate for adjudication purposes.  The examiner set forth more than adequate reasoning as to why he could not provide an opinion without resorting to mere speculation.  Indeed, after discussing the Veteran's in-service medical history, to include his separation examination and report of medical history on separation, the examiner indicated that there was no evidence that the Veteran's documented knee injury or corrective surgeries caused or aggravated his current knee disorder.  The examiner's observations and comments, which were based on a review of the record, an examination of the Veteran, and consideration of the Veteran's lay assertions of continuity of symptomatology, provide sufficient information in order for the Board to adjudicate the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, as noted above, this appeal was remanded by the Board in March 2011 for further development.  Specifically, the Board instructed the RO to provide the Veteran with an addendum to the VA examiner's opinion in April 2004, and to obtain any outstanding treatment records.  

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran underwent a VA examination in April 2011 that the Board finds adequate for adjudication purposes.  While the RO provided the Veteran with a new examination rather than an addendum from the previous examiner, as was instructed by the Board, this possibility was contemplated in the Board's instructions.  Moreover, the Veteran's most recent VA treatment records were acquired and incorporated into the record.  Finally, after the above development was completed, the claim was readjudicated and a SSOC was sent to the Veteran in February 2012.  Accordingly, the Board finds that the March 2011 Remand directives were substantially complied with and; thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  


A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 , 1132; 38 C.F.R. § 3.304 . 

In determining whether a condition preexisted service, the veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered. 38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). 

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231   (1991). 

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)). 

In this case, the Veteran is seeking entitlement to service connection for degenerative arthritis in the knees, which he contends is due to an in-service aggravation of his genu varum (or "bow legs").  Genu varum was noted and diagnosed at the time of his induction physical examination in November 1972, although there were no associated symptoms such as pain or swelling.  In fact, the service treatment records indicate that this disorder was apparently congenital in nature, as the Veteran himself stated that genu varum had been present, although asymptomatic, "all his life."  

As the Veteran's bilateral genu varum were noted and diagnosed on induction, he is not entitled to a presumption of soundness on entry in service as to such disabilities.  See 38 U.S.C.A. § 1111, 1132.  The pre-existence of the disabilities precludes consideration of whether they were incurred in service.  Consequently, to establish service connection for degenerative arthritis, status-post surgical correction of genu varum, the Veteran must establish that the pre-existing disability was aggravated by her service.  To establish aggravation he must show that the bilateral genu varum increased in severity, beyond natural progression, during/or as a result of her service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Whether a disability increased in severity is determined by reviewing the evidence regarding the state of the disability before, during, and after active duty service.  In large measure the significance of any findings (i.e., whether they reflect an increase in the level of severity/underlying pathology of the disability or merely reflect an acute exacerbation) is a medical question. 

Here, the service treatment records reflect that he began to experience right knee pain shortly after beginning recruit training.  He was evaluated in January 1973 with reports of right knee pain after falling on ice.  The resultant diagnosis was limited to a bipartite patella, although the evaluating physician did not indicate whether this preexisted service.  The first indication of left knee pathology was not until August 1973.  While the treating physicians related to the knee pain to "trauma" in recruit training, the Veteran stated at that time that he had experienced knee pain since he was 12 or 13 years old.  

There are no other significant indications of knee symptomatology until the Veteran underwent corrective osteotomies to the left and right knee in September 1973 and April 1974, respectively.  Although there was some evidence of post-operative pain, it does not appear that there was permanent sequalae.  Notably, when the Veteran left active duty in June 1975, a separation physical examination did not note any residuals from the knee procedures.  

In April 1979, the Veteran first filed a claim seeking service connection for a bilateral knee disorder.  He did not assert any disorder other than simply residuals of the procedures.  A VA examination conducted in June 1979 observed a normal alternating gait with no impairment in range of motion.  Normal muscle power was observed and he was able to perform a deep knee bend without difficulty.  X-rays taken in May 1979 noted bilateral fibula resections resulting from the surgery, but no other pathology. 

Thus, while the Veteran submitted a claim for a bilateral knee disorder in 1979, it does not appear that any actual diagnosed disorder was present beyond the residuals of the corrective surgeries.  The Veteran did not assert otherwise.  It is true in some cases that service connection may be granted for residuals of an in-service surgical procedure.  However, VA regulations do not allow service connection for the "usual effects" resulting from corrective surgery of a preexisting disorder (which is what the surgical osteotomies were) absent other evidence of injury or aggravation in service.  See 38 C.F.R. § 3.306(b)(1) (2011).  Therefore, the Board does not construe the Veteran's claim as indications of initial symptomatology.

Instead, the first actual evidence of a distinguishable knee disorder following active duty was at a VA examination in April 2005.  The Veteran complained of recurrent pain in his knees to the point where he could not stay on his feet for extended periods of time.  An examination of the knees indicated tenderness upon palpation and some limitation in range of motion, which led the examiner to diagnose bilateral knee osteoarthritis.  


While the evidence does indicate a current bilateral knee disability, the Board concludes that this disorder was not the result of an in-service increase in severity.  His current arthritis of the knee is unrelated to his active service or any incident related therein.  In making this conclusion, the Board places great probative value on the opinions provided by VA examiners in April 2005 and April 2011.  

Specifically, in the April 2005 VA examination, the examiner stated that "it is in the natural history of things" for the Veteran's genu varum to progress into osteoarthritis, but also noted that the corrective surgery "could have irritated or caused additional knee pain."  As was noted by the Board in its March 2011 remand, opinions using language such as "could have" are speculative in nature and are insufficient for adjudication purposes.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  However, as discussed above, the lack of rationale provided with this opinion left it with limited probative value.

In order to clarify the April 2005 opinion, the Veteran was examined by a new VA examiner in April 2011.  The examiner noted joint enlargement with crepitus and instability, as well as some limitation of motion.  X-rays of the knees indicated prominent degeneration.  The diagnosis was degenerative arthritis of the medial knee compartment bilaterally.  However, the examiner indicated that it would be pure speculation as to whether the Veteran's arthritis of the knees was caused or aggravated to any degree by his military service, to include his documented knee injury.  He similarly indicated that it would be speculation to state whether or not the Veteran's preexisting genu varum was aggravated by his active service.  

In explaining why a more definitive opinion could not be provided, the VA examiner noted that the Veteran's knees were normal, with the exception of genu varum, when he entered active duty and there was no expectation for any knee deterioration during service.  While there was a documented knee injury after falling on ice in January 1973, no permanent injury other than a contusion was noted.  After the corrective surgeries, there were observations of post-operative pain that the examiner characterized as normal.  However, none of the remaining post-surgical treatment records, including his separation examination in June 1975, indicated continuing knee symptomatology.  He emphasized that the Veteran's service discharge examination gave no objective indication of any  continuing knee symptoms.  The examiner even noted that the Veteran had denied any knee symptomatology at the time of his service separation.  Put another way, there was no evidence of an increase in severity or worsening of the preexisting condition.  

As was explained above, if it cannot be shown that a preexisting disorder increased in severity while on active duty, service connection is not warranted.  While the Board has taken note of the April 2005 VA examiner's comments that the corrective surgery "could have" aggravated the Veteran's condition, this speculation is simply not supported by post-operative the service treatment records.  In fact, there is no competent evidence indicating a worsening of the condition for another 30 years after he left active duty.  The Veteran has also provided no objective medical evidence to support his claim.  Again, he was given the opportunity to submit such evidence and has not done so.

In considering this claim, the Board has also considered the statements provided by the Veteran, as well as his friends and family, regarding his knee complaints.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran and others are competent in some cases to self-diagnose some disorders despite their status as lay persons.  However, they are not competent diagnose a disorder such arthritis, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  There opinion that the Veteran's arthritis of the knees is related to his active service is beyond their competency.

Nevertheless, the Veteran's lay testimony (and that of his family members) is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

Of particular note, in addition to the Veteran's own assertions (to include hearing testimony) regarding symptoms since his surgery, his wife stated in March 2011 that she has known him for the past 35 years, and recalled him experiencing pain in his legs while driving.  His brother-in-law stated in April 2011 that he has known the Veteran since 1987 and witnessed his decreasing ability to engage in common activities.  However, the Board determines that the Veteran's reported history knee symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

With regard to the Veteran's statements, his reported history is inconsistent with the other evidence of record.  Specifically, while he claimed that his knee condition worsened while on active duty, the service treatment records noted no such symptoms at the time of his separation physical examination in June 1975.  Moreover, as indicated a VA examination in May 1979 did not note any chronic knee disorder.  Such weighs heavily against his assertion as to continuity of symptomatology as well as an increase/worsening of the preexisting disability.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).   

As for the statements made by the Veteran's spouse and brother-in-law, these are of limited probative value.  It is true that they are capable of making observations as to the Veteran exhibiting knee pain.  However, neither of individual knew the Veteran while he was on active duty or for many year thereafter.  Specifically, according to the Veteran's testimony at his hearing before the Board, he did not meet his spouse until 1980 (T. at 7), which is approximately five (5) years after his service.  The Veteran's brother-in-law stated that he first met the Veteran in 1987.  Therefore, neither of these people were able to observe first-hand whether the Veteran's preexisting knee disorder increased in severity while on active duty or that he demonstrated knee problems shortly thereafter.  

Although there are additional lay statements in the record, all of these people did not know the Veteran for decades after he left active duty.  While they offer observations regarding his current condition, they are not probative as to whether his knee disorder increased in severity during service.  

Therefore, the Board concludes that, as lay persons, neither the Veteran nor his friends and family are competent to offer medical opinions as to whether his knee disorder increased in severity during service.  Moreover, while they may testify as to observed symptoms, the Board finds that their recollections are of diminished probative value compared to the medical evidence, given that they did not personally observe the Veteran until many years after he left active duty.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.





ORDER

Service connection for a bilateral knee disorder, diagnosed as degenerative arthritis, status-post surgical correction of genu varum, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


